DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains “24200373.docx”.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,296,631 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they can be interpreted to describe substantially identical or very similar direct-current power supply device with essentially the same relationship. Regarding claims 1-20 of instant application, see comparison with claims 1-20 of U.S. Patent No. 11,296,631 B2. Differences between the respective claims are underlined.








Instant application 17/712,310
U.S. Patent No. 11,296,631 B2
     Claim 1. A computing device implemented method comprising: 
     receiving one or more signals that                   represent an angular speed of a permanent magnet electric motor of a hybrid electric vehicle, the one or more signals being provided by a sensor connected to the permanent magnet electric motor; 
     



     calculating, by a processor, an error angle representing a correction factor for an alignment of the permanent magnet electric motor based on a ratio of a voltage and the angular speed when the angular speed broaches a predetermined threshold,    
     
     adding a correction factor to the error angle when the error angle is indicative of the permanent magnet electric motor being installed in a particular orientation.

Claim 2. The method of claim 1, comprising determining that the error angle is indicative of the permanent magnet electric motor being installed in a particular orientation wherein adding the correction factor to the error angle when the error angle is indicative of the permanent magnet electric motor being installed in the particular orientation. 

Claim 3. The method of claim 2, wherein the error angle is within a predefined range and the predefined range is ±15°.
Claim 4. The method of claim 1, wherein the orientation correction factor is ±120°.
Claim 5. The method of claim 1, wherein the one or more signals are received with zero current supplied to the permanent magnet electric motor and a motion of the vehicle is supplied by an internal combustion engine.
Claim 6. The method of claim 1, wherein the correction error angle representing the correction factor is calculated using an averaged ratio of the voltage and the angular speed over more than one rotation of the permanent magnet electric motor.
Claim 7. The method of claim 1, wherein receiving the one or more signals that represent the angular speed of the permanent magnet electric motor is implemented by receiving a trigger signal sent to a performance manager of the hybrid electric vehicle when a performance parameter of the hybrid electric vehicle is determined to be outside of acceptable operation.
Claim 8. One or more non-transitory computer readable storage devices storing instructions that are executable by a processing device, and upon such execution cause the processing device to perform operations comprising: 
     receiving one or more signals that represent an angular speed of a permanent magnet electric motor of a hybrid electric vehicle, the one or more signals being provided by a sensor connected to the permanent magnet electric motor; 




     calculating an error angle representing a correction factor for an alignment of the permanent magnet electric motor based on a ratio of a voltage and the angular speed when the angular speed broaches a predetermined threshold; and
     adding a correction factor to the error angle when the error angle is indicative of the permanent magnet electric motor being installed in a particular orientation.
Claim 9. The non-transitory computer readable storage devices of claim 8, comprising determining that the error angle is indicative of the permanent magnet electric motor being installed in a particular orientation wherein adding the correction factor to the error angle when the error angle is indicative of the permanent magnet electric motor being installed in the particular orientation. 

Claim 10. The non-transitory computer readable storage devices of claim 9, wherein the error angle is within a predefined range and the predefined range is ±15°.
Claim 11. The non-transitory computer readable storage devices of claim 8, wherein the correction factor is ±120°.
Claim 12. The non-transitory computer readable storage devices of claim 8, wherein the one or more signals are received with zero current supplied to the permanent magnet electric motor and a motion of the vehicle is supplied by an internal combustion engine.
Claim 13. The non-transitory computer readable storage devices of claim 8, wherein the correction angle is calculated using an averaged ratio of the voltage and the angular speed over more than one rotation of the permanent magnet electric motor.

Claim 14. The non-transitory computer readable storage devices of claim 8, wherein receiving the one or more signals that represent the angular speed of the motor is implemented by receiving a trigger signal sent to a performance manager of the hybrid electric
vehicle when a performance parameter of the hybrid electric vehicle is determined to be outside of acceptable operation.

Claim 15. A system comprising: 
     a computing device comprising: 
     a memory configured to store instructions; and 
     a processor to execute the instructions to perform instructions comprising: 
          receiving one or more signals that represent an angular speed of a permanent magnet electric motor of a hybrid electric vehicle, the one or more signals being provided by a sensor connected to the permanent magnet electric motor; 
          



          calculating an error angle representing a correction factor for an alignment of the permanent magnet electric motor based on a ratio of a voltage and the angular speed when the angular speed broaches a predetermined threshold; and
          adding a correction factor to the error angle when the error angle is indicative of the permanent magnet electric motor being installed in a particular orientation.
Claim 16. The system of claim 15, comprising determining that the error angle is indicative of the permanent magnet electric motor being installed in a particular orientation wherein adding the correction factor to the error angle when the error angle is indicative of the permanent magnet electric motor being installed in the particular orientation. 

Claim 17. The system of claim 16, wherein the error angle is within a predefined range and the predefined range is ±15°.
Claim 18. The system of claim 15, wherein the orientation correction factor is ±120°.
Claim 19. The system of claim 15, wherein the one or more signals are received with zero current supplied to the permanent magnet electric motor and a motion of the hybrid electric vehicle is supplied by an internal combustion engine.
Claim 20. The system of claim 15, wherein the error angle representing the correction factor is calculated using an averaged ratio of the voltage and the angular speed over more than one rotation of the permanent magnet electric motor.
     Claim 1. A computing device implemented method comprising: 
     receiving, by a processor, one or more signals that represent an angular speed of a permanent magnet electric motor of a hybrid electric vehicle, the one or more signals being provided by an angular sensor connected to the permanent magnet electric motor; 
     receiving, by the processor, a signal representing a voltage from the permanent magnet electric motor, the voltage being a direct axis voltage component of a three-phase motor model;
     calculating, by a processor, an error angle representing a correction factor for an alignment of the permanent magnet electric motor based on a ratio of the voltage and the angular speed when the angular speed broaches a predetermined threshold; and    
     adding, by the processor, an orientation correction factor to the error angle when the error angle when the error angle is indicative of the permanent magnet electric motor being installed in an incorrect orientation.
Claim 2. The method of claim 1, wherein adding the orientation correction factor to the error angle when the error angle is indicative of the permanent magnet electric motor being installed in the incorrect orientation comprises determining that the error angle is indicative of the permanent magnet electric motor being installed in the incorrect orientation when the error angle is within a predefined range.
Claim 3. The method of claim 2, wherein the predefined range and the predefined range is ±15°.

Claim 4. The method of claim 1, wherein the orientation correction factor is ±120°.
Claim 5. The method of claim 1, wherein the one or more signals are received with zero current supplied to the permanent magnet electric motor and a motion of the hybrid electric vehicle is supplied by an internal combustion engine.
Claim 6. The method of claim 1, wherein the error angle representing the correction factor is calculated using an averaged ratio of the voltage and the angular speed over more than one rotation of the permanent magnet electric motor.
Claim 7. The method of claim 1, wherein receiving the one or more signals that represent the angular speed of the permanent magnet electric motor is implemented by receiving a trigger signal sent to a performance manager of the hybrid electric vehicle when a performance parameter of the hybrid electric vehicle is determined to be outside of an acceptable operation.
Claim 8. One or more non-transitory computer readable storage devices storing instructions that are executable by a processing device, and upon such execution cause the processing device to perform operations comprising: 
     receiving one or more signals that represent an angular speed of a permanent magnet electric motor of a hybrid electric vehicle, the one or more signals being provided by an angular sensor connected to the permanent magnet electric motor; 
     receiving a signal representing a voltage from the permanent magnet electric motor, the voltage being a direct axis voltage component of a three-phase motor model;
      calculating an error angle representing a correction factor for an alignment of the permanent magnet electric motor based on a ratio of the voltage and the angular speed when the angular speed broaches a predetermined threshold; and
     adding an orientation correction factor to the error angle when the error angle is indicative of the permanent magnet electric motor being installed in an incorrect orientation.
Claim 9. The non-transitory computer readable storage devices of claim 8, wherein adding the orientation correction factor to the error angle when the error angle is indicative of the permanent magnet electric motor being installed in the incorrect orientation comprises determining that the error angle is indicative of the permanent magnet electric motor being installed in the incorrect orientation when the error angle is within a predefined range.
 Claim 10. The non-transitory computer readable storage devices of claim 9, wherein the predefined range is ±15°.

Claim 11. The non-transitory computer readable storage devices of claim 8, wherein the orientation correction factor is ±120°.
Claim 12. The non-transitory computer readable storage devices of claim 8, wherein the one or more signals are received with zero current supplied to the permanent magnet electric motor and a motion of the hybrid electric vehicle is supplied by an internal combustion engine.
Claim 13. The non-transitory computer readable storage devices of claim 8, wherein the error angle representing the correction factor is calculated using an averaged ratio of the voltage and the angular speed over more than one rotation of the permanent magnet electric motor.
Claim 14. The non-transitory computer readable storage devices of claim 8, wherein receiving the one or more signals that represent the angular speed of the permanent magnet electric motor is implemented by receiving a trigger signal sent to a performance manager of the hybrid electric vehicle when a performance parameter of the hybrid electric vehicle is determined to be outside of an acceptable operation.
Claim 15. A system comprising: 
     a computing device comprising: 
     a memory configured to store instructions; and 
     a processor to execute the instructions to perform instructions comprising: 
          receiving one or more signals that represent an angular speed of a permanent magnet electric motor of a hybrid electric vehicle, the one or more signals being provided by an angular sensor connected to the permanent magnet electric motor; 
          receiving a signal representing a voltage from the permanent magnet electric motor, the voltage being a direct axis voltage component of a three-phase motor model; 
          calculating an error angle representing a correction factor for an alignment of the permanent magnet electric motor based on a ratio of the voltage and the angular speed when the angular speed broaches a predetermined threshold; and 
          adding an orientation correction factor to the error angle when the error angle is indicative of the permanent magnet electric motor being installed in an incorrect orientation.
Claim 16. The system of claim 15, wherein adding the orientation correction factor to the error angle when the error angle is indicative of the permanent magnet electric motor being installed in the incorrect orientation comprises determining that the error angle is indicative of the permanent magnet electric motor being installed in an incorrect orientation when the error angle is within a predefined range.
Claim 17. The system of claim 16, wherein the predefined range is ±15°.

Claim 18. The system of claim 15, wherein the orientation correction factor is ±120°.
Claim 19. The system of claim 15, wherein the one or more signals are received with zero current supplied to the permanent magnet electric motor and a motion of the hybrid electric vehicle is supplied by an internal combustion engine.
Claim 20. The system of claim 15, wherein the error angle representing the correction factor is calculated using an averaged ratio of the voltage and the angular speed over more than one rotation of the permanent magnet electric motor.


Note: some claims of instant application are not exactly limitations as U.S. Patent No . 11,296,631 B2. However, they are the same functions. Therefore, these limitations are obvious by system of US. Patent No. 11,296,631 B2.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claims 1, 8 and 15, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a direct-current power supply device comprising a first current detector, a second current detector, a first overcurrent determination unit and a second overcurrent
Claims 2-7, 9-14 and 16-20 are allowed because they depend on claims 1, 8 and 15, respectively.
the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a computing device implemented method, one or more non-transitory computer readable storage device or a system comprising a computing device, a memory and a processor, wherein the processor receives one or more signals that represent an angular speed of a permanent magnet electric motor of a hybrid electric vehicle, the one or more signals being provided by a sensor connected to the permanent magnet electric motor; calculates an error angle representing a correction factor for an alignment of the permanent magnet electric motor based on a ratio of a voltage and the angular speed when the angular speed broaches a predetermined threshold: and adds a correction factor to the error angle when the error angle is indicative of the permanent magnet electric motor being installed in a particular orientation.
The prior art made of record in form 892 and 1449, discloses a motor assembly. One of the closest prior art US 2011/0043144 A1 to Ueda et al. discloses a motor controller including current detection unit detects an electric current flowing through a brushless motor. An open loop control unit determines a command value indicating a level of a command voltage in accordance with a motor circuit equation, based on a command current value indicating an amount of electric current to be supplied to the brushless motor and an angular velocity of a rotor in the brushless motor. A correction unit calculates a correction value based on a difference between the command current value and a current value detected by the current detection unit when the electric current is detected by the current detection unit and corrects the command value according to the correction value, and corrects the command value according to the correction value even when an electric current is not detected by the current detection unit. In the examiner’s opinion the claims are deemed to be directed to a non-obvious improvement over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846